Title: James Madison to William Cabell Rives, 16 June 1829
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                June 16.—29
                            
                        
                        
                            
                        I inclose the promised letters to the Baron & Baroness de Neuville to which is added one to Genl.
                            Lafayette. In this last, I have interwoven what will make you properly known to him and Mrs M. has subjoined what will
                            equally introduce Mrs. Rives.
                        We offer to you both our affectionate respects, & a repetition of all our good wishes
                        
                            
                                
                            
                        
                    